Dismissed and Opinion filed June 17, 2004








Dismissed and Opinion filed June 17, 2004.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-00201-CV
____________
 
JESUS
OLIVARES, Appellant
 
V.
 
BERTHA URIBE,
Appellee
 

 
On Appeal from the
245th District Court
Harris County,
Texas
Trial Court Cause No.
04‑06139
 

 
M E M O R A N D U M  O P I N I O N
This is an appeal from a judgment signed February 25,
2004.  The notice of appeal was filed on
March 3, 2004.  To date, the filing fee
of $125.00 has not been paid.  No proper
affidavit of indigence was filed with or before the notice of appeal.  See Tex.
R. App. P. 20.1.  Therefore, on
May 6, 2004, the Court issued an order stating that unless appellant paid the
appellate filing fee of $125.00 within fifteen days of the date of the order,
the appeal would be dismissed.  




The filing fee has not been paid, and appellant has not
responded to the Court=s order of May 6, 2004.
Accordingly, the appeal is ordered dismissed.  See Tex.
R. App. P. 42.3(c).  
 
PER CURIAM
 
 
Judgment rendered and Opinion
filed June 17, 2004, 2003.
Panel consists of Justices Yates,
Anderson, and Hudson.